     Case 1:20-cv-00232 Document 22 Filed 04/12/21 Page 1 of 2 PageID #: 535



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

KRISTY RYE,

       Plaintiff,

v.                                           CIVIL ACTION NO. 1:20-00232

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

       Defendant.


                       MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Tinsley submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

December 30, 2020, in which he recommended that the court deny

plaintiff’s request to reverse the Commissioner’s decision (ECF

No. 16), grant the Commissioner’s request to affirm his decision

(ECF No. 20), affirm the final decision of the Commissioner, and

dismiss this action from the court’s docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file objections to the PF&R.           The failure of any

party to file such objections within the time allowed

constitutes a waiver of such party's right to a de novo review
  Case 1:20-cv-00232 Document 22 Filed 04/12/21 Page 2 of 2 PageID #: 536



by this court.   Snyder v. Ridenour, 889 F.2d 1363 (4th Cir.

1989).   Neither party filed any objections to the PF&R within

the required time period.     Accordingly, the court adopts the

PF&R as follows:

     1. Plaintiff’s request to reverse the Commissioner’s

         decision (ECF No. 16) is DENIED;

     2. Defendant’s request to affirm his decision (ECF No. 20)

         is GRANTED;

     3. The final decision of the Commissioner is AFFIRMED; and

     4. This action is DISMISSED from the court’s docket.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record and any unrepresented

parties.

     IT IS SO ORDERED this 12th day of April, 2021.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     2
